               Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
JAMES SHORE                         :
1602 Barker Circle                  :                           CIVIL ACTION
West Chester, PA 19380              :
                                    :                           NO.: __________________________
                  Plaintiff,        :
                                    :
       v.                           :
                                    :
ACE LIMOUSINE AND AIRPORT           :
SERVICE, LLC                        :
167 Keystone Road                   :                           JURY TRIAL DEMANDED
Chester, PA 19013                   :
                                    :
                  Defendant.        :
____________________________________:

                                       CIVIL ACTION COMPLAINT

          James Shore (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through his undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

          1.      Plaintiff has initiated this action to redress violations by Ace Limousine and Airport

Service, LLC (hereinafter referred to as “Defendant”) of the Age Discrimination in Employment

Act (“ADEA” – 29 U.S.C. §§ 621 et seq.) and the Pennsylvania Human Relations Act (“PHRA”).1

As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth

herein.




1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in advance of same
because of the date of issuance of his federal right-to-sue-letter under the ADEA. Plaintiff’s PHRA claims however
will mirror identically his federal claims under the ADEA.
             Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 2 of 9




                                  JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

        3.      This Court may properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

        5.      Plaintiff is proceeding herein (in part) under the ADEA after properly exhausting

all administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.

                                              PARTIES

        6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.      Plaintiff is an adult individual with an address as set forth in the above-caption.


                                                   2
             Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 3 of 9




        8.      Ace Limousine and Airport Service, LLC is a full-service ground transportation

provider with an address as set forth in the above-caption.

        9.      At all relevant times herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                   FACTUAL BACKGROUND

        10.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.     Plaintiff is a 74-year-old male with a valid driver’s license and over a decade of

experience as a chauffeur.

        12.     In or about April of 2021, Plaintiff applied to an ad for a chauffeur role with the

capability of earning up to $1,000.00 per week working for Defendant.

        13.     On or about Tuesday, April 6, 2021, Plaintiff interviewed with an operational

manager named Andy (age 30s, last name unknown, hereinafter “Andy), who is upon information

and belief, also a son of Defendant’s primary owner.

        14.     In conjunction with his aforesaid interview, Plaintiff was scheduled for a test drive

(which took place on or about Wednesday, April 7, 2021).

        15.     The aforesaid April 7, 2021 test drive was administered by a woman named Josey

(last name unknown, hereinafter “Josey”).

        16.     Upon completing the aforesaid application process (interview and test drive) with

Defendant, Plaintiff was not hired and/or was denied the chauffeur position.

        17.     When Andy communicated the denial of the aforesaid Chauffeur position to

Plaintiff, he identified the following 3 reasons for not hiring Plaintiff:



                                                   3
            Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 4 of 9




             a.    Andy expressly and unequivocally informed Plaintiff that he was not hired

                  because, “I [Andy] was a little concerned about your age”;2

             b.    Andy implied that Plaintiff appeared frail, explaining he was worried Plaintiff

                  could not lift some heavier luggage because when he interviewed Plaintiff, Plaintiff

                  purportedly needed help and could not even open a water bottle, which is patently

                  untrue. Rather, because Plaintiff had been in an interview and accepted a bottle of

                  water, he was carefully opening it to not spill anything and make a good impression.

                  Despite the fact that Plaintiff did not require any assistance, Andy insisted on

                  opening the bottle for Plaintiff. Plaintiff attributes this perception of his frailty or

                  perceived weakness to his age, as Andy had already verbally expressed worry about

                  Plaintiff being too old to do perform the duties of the Chauffeur position; and

             c.    Andy informed Plaintiff he drove a little “rough” on the test drive, without further

                  elaboration, which is completely pretextual given Andy’s aforesaid age-related

                  discriminatory comments. Moreover, Plaintiff is not a neophyte to driving or

                  chauffeuring and would have driven just fine if not for his discriminatory non-

                  hiring.




2
  Where a plaintiff presents sufficient direct evidence, the Court need not consider whether that claim may proceed
under a McDonnell Douglas theory. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (“‘[T]he McDonnell
Douglas test is inapplicable where the plaintiff presents direct evidence of discrimination.’” (quoting Trans World
Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985))). “[I]n Gross v. FBL Financial Services, Inc., the Supreme Court
further held that a plaintiff bringing an age discrimination claim “must prove by a preponderance of the evidence
(which may be direct or circumstantial) that age was the ‘but-for’ cause of the challenged employer decision.” Cellucci
v. RBS Citizens, N.A., 987 F. Supp. 2d 578, 586 (E.D. Pa. 2013)(citation omitted). Direct evidence means evidence
sufficient to allow the jury to find that “the ‘decision makers placed substantial negative reliance on [the plaintiff's
age] in reaching their decision”’ to fire him. Connors v. Chrysler Fin. Corp., 160 F.3d 971, 976 (3d Cir.
1998) (quoting Price Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J., concurring); see also Anderson
v. Consol. Rail Corp., 297 F.3d 242, 248 (3d Cir. 2002) (same). Such evidence “leads not only to a ready logical
inference of bias, but also to a rational presumption that the person expressing bias acted on it” when he made the
challenged employment decision. Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089, 1097 (3d Cir. 1995).

                                                           4
             Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 5 of 9




        18.     Therefore, Plaintiff believes and avers and that he was not hired and/or was denied

employment with Defendant because of his advanced age.

                                           COUNT I
              Violation of the Age Discrimination in Employment Act (“ADEA”)
                         ([1] Age Discrimination & [2] Failure to Hire)

        19.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        20.     In or about April of 2021, Plaintiff applied for a Chauffer position with Defendant.

        21.     Plaintiff believes and therefore avers that he was treated disparately with respect to

the interview process contrary to individuals substantially younger than him.

        22.     Defendant discriminated against Plaintiff by refusing to hire him because of his

advanced age.

        23.     Specifically, Defendant’s management informed Plaintiff that he was not being

hired and/or was denied employment with Defendant because Defendant’s management was

“concerned about [Plaintiff’s] age.

        24.     Therefore, Plaintiff believes and avers that he was not hired and/or was denied

employment with Defendant because of his advanced age.

        25.     These actions as aforesaid constitute unlawful age discrimination under the ADEA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination in the

future against any employee(s);

        B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s




                                                  5
            Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 6 of 9




illegal actions, including but not limited to back pay, front pay, salary pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded liquidated damages as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.


                                              By:    _____________________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: July 15, 2021




                                                 6
    Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 7 of 9




            ============g~ãÉë=pÜçêÉ



^ÅÉ=iáãçìëáåÉ=~åÇ=^áêéçêí=pÉêîáÅÉI=ii`




TLNRLOMON
                               Case 2:21-cv-03152-JHS   Document
                                                 UNITED STATES     1 Filed
                                                               DISTRICT    07/15/21 Page 8 of 9
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NSMO=_~êâÉê=`áêÅäÉI=tÉëí=`ÜÉëíÉêI=m^=NVPUM
Address of Plaintiff: ______________________________________________________________________________________________
                       NST=hÉóëíçåÉ=oç~ÇI=`ÜÉëíÉêI=m^=NVMNP
Address of Defendant: ____________________________________________________________________________________________

                                            aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        TLNRLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


        TLNRLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:21-cv-03152-JHS Document 1 Filed 07/15/21 Page 9 of 9
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    pelobI=g^jbp                                                                                             ^`b=ifjlrpfkb=^ka=^fomloq=pbosf`bI=ii`

     (b) County of Residence of First Listed Plaintiff                 `ÜÉëíÉê                                County of Residence of First Listed Defendant                   aÉä~ï~êÉ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^ab^=EOVrp`SONF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^ab^=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                                     CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
         TLNRLOMON
FOR OFFICE USE ONLY

     RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
